AT-135

 

ATTORNEY OR PARTY WITHOUT ATTORNEY STATE BAR NUMBER: 95281
NAME: Randall S. Farrimond

FIRM NAME: Farrimond Law Offices, a Professional Corporation

STREET ADDRESS: 88 Kearny Street, Suite 1850

city: San Francisco state: CA ZIP cope: 94108
TELEPHONE NO.: 415-362-4900 FAXNO.: 415-362-4901

E-MAIL ADDRESS: rfarrimond@farrimondlaw.com

ATTORNEY FOR (name): Kathleen Nobles

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF NORTHERN DISTRICT OF CALIFORNIA
STREET ADDRESS: 280 South 1st Street
MAILING ADDRESS: 280 South 1st Street, Room 2112
city AND zIP Cope: San Jose, CA 95113
BRANCH NAME: San Jose

 

PLAINTIFF: Kathleen Nobles
DEFENDANT: Fred M. Kern & Plum Holdings LLC

FOR COURT USE ONLY

 

WRIT OF ATTACHMENT
Lx] AFTER HEARING [] EX PARTE

 

 

CASE NUMBER:
5:19-cv-07362-BLF

 

 

1. TO THE SHERIFF OR ANY MARSHAL OR CONSTABLE OF THE COUNTY OF: N. D. of California or County of Monterey

2. TO ANY REGISTERED PROCESS SERVER: You are only authorized to serve this writ in accord with CCP 488.080.

3. This writ is to attach property of defendant (name and last known address): Fred M. Kern & Plum Holdings LLC
2 NE of 3rd Avenue, Monte Verde
Carmel, California

and the attachment is to secure: $ 1,750,000

4. Name and address of plaintiff; Kathleen Nobles, 2318 Sleepy Hollow Lane, Germantown, Tennessee 38138

5. YOU ARE DIRECTED TO ATTACH the following property or so much thereof as is clearly sufficient to satisfy the amount to be

secured by the attachment (describe property and state its location; itemize by letter):

[_x_] This information is on an attached sheet.

6. [__] An interest in the real property described in item 5 stands upon the records of the county, in the name of the following

person other than the defendant:

a. Name:

b. Mailing address, if known, as shown by the records of the office of the county tax assessor (specify):

 

 

 

 

 

7. [__] The real property on which the
[___] crops described in item 5 are growing
{___] timber described in item 5 to be cut is standing stands upon the records of the county in the name of
a. Name:
b. Address:
[SEAL]
3a SUSAN Y. SOONG
Date: MAR 1 2 2020 Clerk, by Bra t a
Page 1 of 1
Form Approved for Optional Use WRIT OF ATTACHMENT

Judicial Council of Califomia
AT-135 [Rev. January 1, 2003] (Attachment)

Code of Civ. Proc., § 488.010
a. Any property of Plum Holdings LLC for which a method of levy is provided,
b. The property of Fred Kern that is subject to attachment under California Code
of Civil Procedure §487.010 described as follows:
i. Kern’s membership interest in Plum Holdings LLC
ii. Kern’s interest in the real property located at 2 NE of 3 Avenue,
Monte Verde, Carmel, California (the “Carmel House”), as described
in Exhibit A attached hereto
iii. Kern’s furnishings, artwork, televisions, appliances, and motor

vehicles located at the Carmel House.
EXHIBIT "A"
Legal Description

For APN/Parcel ID(s): 010-221-012

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF CARMEL BY THE SEA, COUNTY OF
MONTEREY, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

Lot 14 and the South 35 feet of Lot 12, in Block 31, as shown on that certain Map entitled, “Addition No. 4 to
Carmel-by-the-Sea’, filed March 6, 1808 in Book 1, Maps of “Cities and Towns’, at Page 46 1/2, in the Office of the County
Recorder of Monterey County, California.

 

Condition of Title Guarantee
CLTA Guarantee Form No. 28 (06/05/2014) Printed: 12.04.19 @ 11:11 AM
Page 3 CA-CT-FWMN-02180.054526-SPS-1-19-FWMN-T0 19000158
